Case 6:20-cr-06094-DGL Document1 Filed 07/23/20 Page 1of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,

 

 

Vv.
MARCOS LOPEZ-MARTINEZ, Violation:

21 U.S.C. § 846

Defendant.
(1 Count and 2 Forfeiture
Allegations)
COUNT 1
(Narcotics Conspiracy)

The United States Attorney Charges That:

Between in or about November 2016, and on or about March 26, 2019, the exact dates
being unknown to the United States Attorney, in the Western District of New York, and
elsewhere, the defendant, MARCOS LOPEZ-MARTINEZ, did knowingly, willfully, and
unlawfully combine, conspire, and agree with others, known and unknown to the United
States Attorney, to commit the following offenses, that is, to possess with intent to distribute,
and to distribute, 400 grams or more of a mixture and substance containing a detectable
amount of N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide (fentanyl), a Schedule
II controlled substance, in violation of Title 21, United States Code, Sections 841(a)(1) and
841(b)(1)(A).

All in violation of Title 21, United States Code, Section 846.
Case 6:20-cr-06094-DGL Document1 Filed 07/23/20 Page 2 of 3

FIRST FORFEITURE ALLEGATION
The United States Attorney Alleges That:

Upon conviction of the controlled substance offense alleged in Count | of this
Information, the defendant, MARCOS LOPEZ-MARTINEZ, shall forfeit to the United
States any property constituting, or derived from, proceeds obtained, directly or indirectly, as
a result of the said violation and any property used, or intended to be used, in any manner or
part, to commit, or to facilitate the commission of the said violation, including, but not limited
to the following:

a. $7,200.00 in United States currency.

All pursuant to Title 21, United States Code, Sections 853(a)(1) and 853(a)(2).

SECOND FORFEITURE ALLEGATION
The United States Attorney Further Alleges That:

Upon conviction of the controlled substance offense alleged in Count 1 of this
Information, the defendant, MARCOS LOPEZ-MARTINEZ, shall forfeit to the United
States, all of his right, title and interest in any firearm involved or used in the commission of
the offense, or found in the possession or under the immediate control of the defendant at the
time of arrest including, but not limited to:

a. one (1) .40 caliber Glock 27 pistol, bearing serial number ZAR556,
and magazine;

b. four (4) rounds of .40 caliber ammunition;

Cc. one (1) 9mm Ruger YE pistol, bearing serial number 337-76245, and
magazine;

d. ten (1) rounds of 9mm ammunition;
Case 6:20-cr-06094-DGL Document1 Filed 07/23/20 Page 3 of 3

e. one (1) .40 caliber Glock 23 pistol, with a defaced serial number, and
magazine;

f. twenty-eight (28) rounds of .40 caliber ammunition; and

g. one (1) box of Remington 9mm ammunition.

All pursuant to Title 18, United States Code, Sections 924(d) and 3665, and

Title 28, United States Code, Section 2461(c).

DATED: Rochester, New York, July AS 2020

BY:

JAMES P. KENNEDY, JR.
United States Attorney

Canes ne 2 nn —

CASSIE M. KOCHER
Assistant United States Attorney
United States Attorney’s Office
Western District of New York
100 State Street, Suite 500
Rochester, New York 14614
(585) 399-3934
Cassie.Kocher@usdoj.gov

 
